Case 1:18-cv-00271-LY Document 35 Filed 07/09/19 Page 1of 3

fe F}
IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS 2019 JUL-9 AM I0:52
AUSTIN DIVISION vespsnane Lenin asset

COMMUNICATIONS WORKERS OF
AMERICA, AFL-CIO,
PLAINTIFF,

 

CAUSE NO. 1:18-CV-271-LY
V.

COMPANY; SBC ADVANCED
SOLUTIONS, INC.; AT&T DATACOMM,
INC.; AT&T OPERATIONS, INC.;

AT&T SERVICES, INC.; AND SBC

§

§

§

§

§

§

SOUTHWESTERN BELL TELEPHONE §
§

§

§

§

TELECOM, INC., §
§

DEFENDANTS.
ORDER ON REPORT AND RECOMMENDATION

Before the court are Defendants’ Joint Motion for Summary Judgment on Plaintiff's
Complaint and Defendants’ Counterclaim filed October 26, 2018 (Doc. #23) and Communications
Workers of America, AFL-CIO’s Motion for Summary Judgment filed October 26, 2018 (Doc. #24),
along with all responses and replies. The motions, responses, and replies were referred to the United
States Magistrate Judge for findings and recommendations. See 28 U.S.C. § 636(b); Fed. R. Civ.
P. 72; Loc. R. W. D. Tex. Appx. C, 1(d). The magistrate judge filed an Report and Recommendation
on April 5, 2019 (Doc. #32), recommending that this court deny Plaintiff's motion for summary
judgment, grant Defendants’ motion for summary judgment, and render final judgment denying all
relief to Plaintiff on its complaint and awarding Defendants relief on their counterclaim seeking to
enforce the February 23, 2018 arbitration award finding no contractual violation.

Pursuant to 28 U.S.C. § 636(b) and Rule 72(b) of the Federal Rules of Civil Procedure, a
party may serve and file specific, written objections to the proposed findings and recommendations

of the magistrate judge within 14 days after being served with a copy of the report and
Case 1:18-cv-00271-LY Document 35 Filed 07/09/19 Page 2 of3

recommendation, and thereby secure a de novo review by the district court. A party’s failure to
timely file written objections to the proposed findings, conclusions, and recommendation in a report
and recommendation bars that party, except upon grounds of plain error, from attacking on appeal
the unobjected-to proposed factual findings and legal conclusions accepted by the district court. See
Douglass v. United Services Auto Ass'n, 79 F.3d 1415 (Sth Cir. 1996) (en banc).

Communications Workers of America, AFL-CIO’s Objections to the Report and
Recommendations of the United States Magistrate Judge were filed April 19, 2019 (Doc. #33).
Defendants’ Opposition to Plaintiff's Objections to the Magistrate Judge’s Report and
Recommendation were filed May 1, 2019 (Doc. #34). In light of Plaintiffs objections, the court has
undertaken a de novo review of the entire case file in this action and finds that the report and
recommendation should be accepted and approved as modified for substantially the reasons stated
therein.

Plaintiff objects the magistrate judge’s failure to apply the finality provision of the collective
bargaining agreement between the parties to the January 19, 2018 arbitration award and to enforce
the limitations of Rule 40 of the American Arbitration Association Rules for Labor Arbitration. In
response, Defendants argue that the magistrate judge correctly concluded that the Arbitrator did not
exceed his powers in applying Rule 40 to correct a technical error in the January 19, 2018 ruling in
his February 23, 2018 ruling, and that the Arbitrator’s interpretation of his powers under the
American Arbitration Association Rules was supported by Fifth Circuit precedent. The court agrees,

and will overrule Plaintiff's objections.
Case 1:18-cv-00271-LY Document 35 Filed 07/09/19 Page 3 of 3

IT IS THEREFORE ORDERED that Communications Workers of America, AFL-CIO’s
Objections to the Report and Recommendations of the United States Magistrate Judge were filed
April 19, 2019 (Doc. #33) are OVERRULED.

IT IS FURTHER ORDERED that the Report and Recommendation of the United States
Magistrate Judge (Doc. #32) is hereby APPROVED AND ACCEPTED for the reasons stated
herein.

IT IS FURTHER ORDERED that Communications Workers of America, AFL-CIO’s
Motion for Summary Judgment filed October 26, 2018 (Doc. #24) is DENIED.

IT IS FURTHER ORDERED that Defendants’ Joint Motion for Summary Judgment on
Plaintiff's Complaint and Defendants’ Counterclaim filed October 26, 2018 (Doc. #23) is
GRANTED AS FOLLOWS: summary judgment is rendered against Plaintiff on its complaint and
in favor of Defendants on their counterclaim to enforce the February 23, 2018 arbitration award.

A Final Judgment shall be rendered subsequently.

SIGNED this Ui day of July, 2019.

LEE YEAKEL A & *
S

UNITED STATES DISTRICT JUDGE

 
